internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-168306-02 date date legend taxpayer business corporation corporation corporation corporation corporation esop partnership a b c plr-168306-02 d e f g h u v w x dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting rulings on certain federal_income_tax consequences of a proposed transaction facts taxpayer a closely held domestic_corporation is the parent of an affiliated_group_of_corporations that files a consolidated_return taxpayer owns all of the stock of corporation and corporation corporation owns a of partnership taxpayer and its affiliates and partnership engage in business corporation a publicly traded corporation is the parent of an affiliated_group_of_corporations that files a consolidated_return corporation a wholly owned subsidiary of corporation owns approximately b of taxpayer and will convert all of its non- stock interests warrants and prepaid preemptive rights in taxpayer into voting common_stock before the proposed series of transactions takes place corporation another wholly owned subsidiary of corporation owns the remaining e of partnership corporation and its affiliates engage in business esop owns c of taxpayer and other shareholders own the remaining d of taxpayer taxpayer represents that esop is a qualified_plan under sec_401 of the internal_revenue_code and meets the requirements of sec_4975 in order to meet the statutory requirements of an s election to promote its business expansion and to reduce certain local_tax liabilities taxpayer proposes to borrow dollar_figureu debt from an unrelated lender and to engage in the following restructuring plr-168306-02 taxpayer requests rulings under sec_311 and b a a a a and sec_3 of revproc_2002_3 2002_1_irb_117 provides that the internal_revenue_service will not rule on whether a transaction qualifies under sec_351 and whether various consequences such as nonrecognition and basis result from the application of that section unless the service determines that there is a significant issue that must be resolved in order to decide those matters if the service determines that there is a significant issue that must be resolved the service will rule on the entire transaction and not just the significant issue in this case taxpayer has provided information sufficient to show that the question of whether sec_351 applies to a portion of the restructuring corporate transfer described below presents a significant issue under sec_3 of revproc_2002_3 redemption transactions a corporate transfer taxpayer will contribute dollar_figurev and operating_assets with a fair_market_value and adjusted_basis of approximately dollar_figurew corporation assets in constructive exchange for stock in corporation taxpayer will not cause corporation to assume any liabilities in this exchange b partnership transfer corporation will contribute the corporation assets to partnership in exchange for an interest in partnership c taxpayer will distribute dollar_figurex of cash and all of the corporation stock to corporation in redemption of all of corporation 4's stock in taxpayer and will redeem the stock of the non-esop shareholders with cash and notes payable qualified_subchapter_s_subsidiary qsub transactions a corporate transfer taxpayer will contribute its remaining operating_assets corporation assets to corporation in constructive exchange for additional common_stock in corporation and assumption by corporation of related liabilities corporation will not assume any liabilities related to debt b partnership transfer corporation will contribute the corporation assets to partnership in exchange for additional interests in partnership c taxpayer will make an s election for itself and a qsub election for corporation following the proposed restructuring partnership will hold the corporation and corporation assets and partnership will be owned as follows corporation sec_1 and wholly owned directly or indirectly by corporation will own f and g respectively and taxpayer through corporation its qsub will own h of partnership in addition taxpayer will be wholly owned by esop plr-168306-02 representations taxpayer has made the following representations with respect to the proposed transactions corporate transfer a corporation will not issue either actually or constructively any stock in exchange for services rendered to or for the benefit of corporation and corporation will not issue any stock either actually or constructively in exchange for indebtedness of corporation or for an interest on indebtedness of corporation b taxpayer did not receive the assets transferred in corporate transfer as part of a plan_of_liquidation of another corporation c taxpayer neither accumulated receivables nor made extraordinary payments of payables in anticipation of corporation transfer and corporation or a subsequent transferee will report items which but for the transfer would have resulted in income_or_deduction to taxpayer in a period subsequent to the transfer and such items will constitute income or deductions to corporation or a subsequent transferee when received or paid_by it and corporation or a subsequent transferee will include as ordinary_income the proceeds received in collection of these income items d taxpayer will not transfer any patents copyrights franchises trademarks trade names or technical know-how e taxpayer will not transfer the stock of another corporation or an interest in any entity treated as a partnership for federal tax purposes f the transfer is not the result of the solicitation by a promoter broker or investment house g taxpayer will not retain any rights in the assets transferred h taxpayer will not grant any licenses or leases in exchange for stock of corporation i no property that is transferred to corporation will be leased back to taxpayer or a related_party j the value of the corporation common_stock constructively received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts k corporation will not assume any liabilities of taxpayer within the meaning of sec_357 plr-168306-02 l there is no indebtedness between taxpayer and corporation and there will be no indebtedness created in favor of taxpayer as a result of the transfer m none of the assets transferred by taxpayer to corporation secure a nonrecourse_liability of taxpayer n taxpayer will receive no property other than a constructive issuance of corporation common_stock o corporate transfer will occur under a plan agreed upon before corporate transfer in which the rights of the parties are defined p all exchanges will occur on approximately the same date q corporation has no plan or intention to redeem or otherwise reacquire the corporation common_stock owned by taxpayer r taking into account any issuance of additional shares of corporation any issuance of stock for services the exercise of any corporation stock_rights warrants or subscriptions a public offering of corporation stock and the sale exchange transfer by gift or other_disposition of any of the stock of corporation taxpayer will be in control of corporation within the meaning of sec_368 immediately after corporate transfer s the fair_market_value of the corporation common_stock constructively received by taxpayer will be approximately equal to the fair_market_value of the assets transferred t except for partnership transfer corporation has no plan or intention to dispose_of the transferred property other than in the normal course of business operations and partnership will retain and use the corporation assets in the ordinary course of business operations u corporation and partnership will remain in existence and partnership the ultimate recipient of the corporation assets will retain and use these assets in a trade_or_business v each of the parties paid its own expenses if any incurred in connection with corporate transfer w corporation will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations x corporation is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor plr-168306-02 y corporation is not a personal_service_corporation within the meaning of sec_269a partnership transfer taxpayer has made the following representations a partnership would not be treated as an investment_company within the meaning of sec_351 and sec_1_351-1 if it were incorporated b during the two-year period following partnership transfer partnership will make no distributions of cash or other_property to corporation other than operating cash_flow distributions as that term is defined in sec_1_707-4 c partnership will not assume or take property subject_to any liabilities fixed or contingent of corporation within the meaning of sec_752 d partnership has no plan or intention to dispose_of the corporation assets other than in the normal course of business e corporation has no plan or intention to distribute its interest in partnership to taxpayer redemption of corporation 4's stock in taxpayer taxpayer has made the following representations a the fair_market_value of the corporation stock and cash distributed will be approximately equal to the value of the taxpayer common_stock surrendered by corporation b corporation will completely terminate its interest in taxpayer within the meaning of sec_302 corporate transfer partnership transfer qsub election taxpayer has made the following representation a corporate transfer and partnership transfer will occur before the qsub election with respect to corporation but such transfers will occur no more than three months before the effective date of the qsub election and corporate transfer partnership transfer and taxpayer’s qsub election with respect to corporation will occur pursuant to a single integrated_plan partnership transfer taxpayer has made the following representations plr-168306-02 a partnership would not be treated as an investment_company within the meaning of sec_351 and sec_1_351-1 if it were incorporated b during the two-year period following partnership transfer partnership will make no distributions of cash or other_property to corporation other than operating cash_flow distributions as that term is defined in sec_1_707-4 c any liabilities assumed by partnership as part of partnership transfer will be qualified liabilities as that term is defined in sec_1_707-5 d any deemed_distribution to corporation under sec_752 occurring as a result of partnership transfer will not exceed corporation 2’s basis in its partnership_interest as determined by taking into account the basis of any assets transferred in partnership transfer in general taxpayer has made the following representations a there is no plan or intention to liquidate partnership b to the best of the knowledge and belief of taxpayer each of the liquidations deemed to occur as a result of the qsub elections will be tax-free under sec_332 and sec_337 c_corporation 4's ownership of taxpayer stock received in exchange for its warrants and prepaid preemptive rights warrant exchange will be disregarded as transitory taxpayer will treat the warrant exchange as an exchange of cash and or corporation stock for the warrants and rights rulings based solely on the information submitted and the representations set forth above we hold as follows with regard to the redemption transactions for federal_income_tax purposes each step of the redemption transactions will be respected see sec_351 and c revrul_83_156 1983_2_cb_66 revrul_68_298 1968_1_cb_139 we conclude that corporate transfer partnership transfer and the redemption will be treated as i a transfer of the corporation assets from taxpayer to corporation ii a transfer of the corporation assets from corporation to partnership and iii a distribution of percent of the corporation stock and dollar_figurex in complete redemption of corporation corporate transfer taxpayer will not recognize gain_or_loss in corporate transfer see plr-168306-02 sec_351 and c revrul_68_298 1968_1_cb_139 corporation will not recognize gain_or_loss in corporate transfer under sec_1032 under sec_358 taxpayer’s basis in its corporation stock will be increased by the aggregate adjusted_basis of the corporation assets transferred to corporation in corporate transfer the basis of the corporation assets in the hands of corporation following corporate transfer will equal the basis of such assets in the hands of taxpayer immediately before corporate transfer under sec_362 the holding_period of the corporation assets in the hands of corporation will include the period such assets were held by taxpayer under sec_1223 partnership transfer under sec_721 neither corporation nor partnership will recognize gain_or_loss in partnership transfer the basis in the partnership interests received by corporation in partnership transfer will equal the basis of the corporation assets exchanged for those interests reduced by the liabilities assumed by partnership and increased by taxpayer’s share of partnership’s liabilities immediately following the contribution see sec_722 and sec_752 and b the holding_period in the partnership interests received by corporation in partnership transfer will be divided if received in exchange for property that gives rise to different holding periods under sec_1_1223-3 to the extent of the fair_market_value of the interests in partnership received in exchange for property that is a capital_asset or property described in sec_1231 that portion of the holding_period of the partnership interests will include the corporation 1's holding_period in the capital assets or property described in sec_1231 under sec_1223 and sec_1_1223-3 under sec_723 partnership’s basis in the corporation assets received from corporation will equal the basis of such property in the hands of corporation immediately before partnership transfer partnership’s holding_period in the assets received from corporation will include the period during which corporation owned such property under sec_1223 redemption when taxpayer distributes cash and corporation stock to corporation in redemption of all of corporation 4's stock in taxpayer taxpayer will recognize gain as plr-168306-02 if taxpayer sold the corporation stock to corporation at fair_market_value and taxpayer will not recognize any loss under sec_311 with regard to the qsub transactions corporate transfer pursuant to the planned integrated series of transactions corporation will liquidate as a result of the qsub election subsequent to corporate transfer as a result corporate transfer will be disregarded and taxpayer will be treated as directly transferring the corporation assets to partnership in partnership transfer see sec_1_1361-4 and revrul_68_602 1968_2_cb_135 partnership transfer under sec_721 neither taxpayer nor partnership will recognize gain_or_loss in partnership transfer the basis in the partnership interests received by taxpayer in partnership transfer will equal the basis of the corporation assets exchanged by taxpayer for those interests reduced by the liabilities assumed by partnership and increased by taxpayer’s share of partnership’s liabilities immediately following the contribution see sec_722 and sec_752 and b the holding_period in the partnership interests received by taxpayer in partnership transfer will be divided if received in exchange for property that gives rise to different holding periods under sec_1_1223-3 to the extent of the fair_market_value of the interests in partnership received in exchange for property that is a capital_asset or property described in sec_1231 that portion of the holding_period of the partnership interests will include taxpayer’s holding_period in the capital assets or property described in sec_1231 under sec_1223 and sec_1_1223-3 under sec_723 partnership’s basis in the corporation assets received from taxpayer will equal the basis of such property in the hands of taxpayer immediately before the transfer of the assets to partnership partnership’s holding_period in the assets received from taxpayer will include the period during which taxpayer held such property under sec_1223 we express or imply no opinion as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express or imply no opinion as to whether the s_corporation_election for taxpayer is valid or whether the qsub election that taxpayer makes for its subsidiary is valid in addition no opinion is expressed or implied concerning whether esop is qualified under sec_401 or meets the requirements of sec_4975 plr-168306-02 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination this letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to the taxpayer sincerely jeanne m sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
